
	

113 HR 2664 IH: Made in America Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2664
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Carney (for
			 himself and Mr. Fitzpatrick)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  voluntary program under which manufacturers may have products certified as
		  meeting the standards of labels that indicate to consumers the extent to which
		  the products are manufactured in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Made in America Act of
			 2013.
		2.America Star
			 Program
			(a)In
			 generalThe Secretary shall
			 establish a voluntary program, to be known as the America Star
			 Program, under which manufacturers may have products certified as
			 meeting the standards of labels that indicate to consumers the extent to which
			 the products are manufactured in the United States.
			(b)Establishment of
			 labels
				(1)In
			 generalThe Secretary shall
			 by rule establish such America Star labels as the Secretary considers
			 appropriate, including the content of the labels and the standards that a
			 product shall meet in order to bear a particular America Star label. The labels
			 shall be consistent with public perceptions of the meaning of descriptions of
			 the extent to which a product is manufactured in the United States.
				(2)GoalsThe
			 America Star labels shall be designed to achieve the following goals:
					(A)Providing clarity for consumers about the
			 extent to which products are manufactured in the United States.
					(B)Encouraging
			 manufacturers to manufacture more products in the United States.
					(C)Highlighting the
			 importance of domestic manufacturing for the economy of the United
			 States.
					(c)Certification of
			 products
				(1)Application
			 proceduresA manufacturer that wishes to have a product certified
			 as meeting the standards of an America Star label may apply to the Secretary
			 for certification in accordance with such procedures as the Secretary shall by
			 rule establish.
				(2)Action by
			 SecretaryAfter receiving an application for certification under
			 paragraph (1), the Secretary shall, not later than a reasonable time to be
			 specified by the Secretary by rule—
					(A)determine whether
			 the product meets the standards of the label;
					(B)if the product
			 meets such standards, certify the product; and
					(C)notify the
			 manufacturer of the determination and whether the product has been
			 certified.
					(d)Monitoring;
			 withdrawal of certification
				(1)MonitoringThe Secretary shall conduct such monitoring
			 and compliance review as the Secretary considers necessary to—
					(A)detect violations of subsection (h);
			 and
					(B)ensure that
			 products certified as meeting the standards of America Star labels continue to
			 meet such standards.
					(2)Withdrawal of
			 certification
					(A)On initiative of
			 SecretaryIf the Secretary
			 determines that a product certified as meeting the standards of an America Star
			 label no longer meets such standards, the Secretary shall—
						(i)notify the
			 manufacturer of the determination and any corrective action that would enable
			 the product to meet such standards; and
						(ii)if
			 the manufacturer does not take such action within a reasonable time after
			 receiving notification under clause (i), to be specified by the Secretary by
			 rule, the Secretary shall withdraw the certification of the product and notify
			 the manufacturer of the withdrawal.
						(B)At request of
			 manufacturerAt the request
			 of the manufacturer of a product, the Secretary shall withdraw the
			 certification of the product and notify the manufacturer of the
			 withdrawal.
					(e)Regulations
				(1)In
			 generalThe Secretary may promulgate such regulations as are
			 necessary to implement this section.
				(2)DeadlineNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall promulgate such regulations as are necessary to begin certifying products
			 under the America Star Program.
				(f)Administration
			 by contractThe Secretary may
			 enter into a contract with a person under which such person carries out
			 certification determinations under subsection (c), monitoring activities and
			 withdrawal determinations under subsection (d), collection of fees under
			 subsection (k)(1) and the remission of such fees to the Secretary (but not the
			 establishment of the amounts of such fees), and related administrative
			 activities. For purposes of subsections (h) and (j), such a determination,
			 activity, or collection by such person shall be considered to be an action of
			 the Secretary.
			(g)Consultation
				(1)With Federal
			 Trade CommissionIn establishing the America Star labels and
			 operating the America Star Program, the Secretary shall consult with the
			 Federal Trade Commission to ensure consistency with the requirements enforced
			 by the Commission with respect to representations of the extent to which
			 products are manufactured in the United States.
				(2)With
			 private-sector companiesIn
			 establishing the America Star labels and operating the America Star Program,
			 the Secretary should consult with private-sector companies that have developed
			 labeling programs to verify or certify to consumers the extent to which
			 products are manufactured in the United States.
				(h)Prohibited
			 conductUnless there is in
			 effect a certification by the Secretary that a product meets the standards of
			 an America Star label, a person may not place such label on such product, use
			 such label in any marketing materials for such product, or in any other way
			 represent that such product meets or is certified as meeting the standards of
			 such label.
			(i)Enforcement
				(1)Civil
			 penaltyAny person who
			 knowingly violates subsection (h) shall be subject to a civil penalty of not
			 more than $10,000.
				(2)Ineligibility
					(A)In
			 generalExcept as provided in subparagraph (C), if the Secretary
			 determines that a manufacturer—
						(i)has
			 made a false statement to the Secretary in connection with the America Star
			 Program;
						(ii)knowing, or
			 having reason to know, that a product does not meet the standards of an America
			 Star label, has placed such label on such product, has used such label in any
			 marketing materials for such product, or in any other way has represented that
			 such product meets or is certified as meeting the standards of such label;
			 or
						(iii)has otherwise
			 violated the purposes of the America Star Program;
						the
			 Secretary may not, for a period of 5 years after the conduct described in
			 clause (i), (ii), or (iii), certify the product to which such conduct relates
			 as meeting the standards of an America Star label.(B)Effect on
			 existing certificationIn the
			 case of a product with respect to which, at the time of the determination of
			 the Secretary under subparagraph (A), there is in effect a certification by the
			 Secretary that the product meets the standards of an America Star label—
						(i)if
			 the product continues to meet such standards, the Secretary may either withdraw
			 the certification or allow the certification to continue in effect, as the
			 Secretary considers appropriate; and
						(ii)if
			 the product no longer meets such standards, the Secretary shall withdraw the
			 certification.
						(C)WaiverNotwithstanding
			 subparagraph (A), the Secretary may waive or reduce the period referred to in
			 such subparagraph if the Secretary determines that the waiver or reduction is
			 in the best interests of the America Star Program.
					(3)False
			 statementsA false statement in connection with the America Star
			 Program to a person with whom the Secretary contracts under subsection (f)
			 shall be considered a false statement to the Secretary for purposes of
			 paragraph (2)(A)(i) and section 1001 of title 18, United States Code.
				(j)Administrative
			 appeal
				(1)Expedited
			 appeals procedureThe Secretary shall establish an expedited
			 administrative appeals procedure under which persons may appeal an action of
			 the Secretary under this section that—
					(A)adversely affects
			 such person; or
					(B)is inconsistent
			 with the America Star Program.
					(2)Appeal of final
			 decisionA final decision of the Secretary under paragraph (1)
			 may be appealed to the United States district court for the district in which
			 the person is located.
				(k)Offsetting
			 collections
				(1)In
			 generalThe Secretary may
			 collect reasonable fees from—
					(A)manufacturers that
			 apply for certification of products as meeting the standards of America Star
			 labels; and
					(B)manufacturers of products for which such
			 certifications are in effect.
					(2)AccountThe fees collected under paragraph (1)
			 shall be credited to the account that incurs the cost of the certification
			 services provided under this section.
				(3)UseThe fees collected under paragraph (1)
			 shall be available to the Secretary, without further appropriation or
			 fiscal-year limitation, to pay the expenses of the Secretary incurred in
			 providing certification services under this section.
				(l)DefinitionsIn
			 this section:
				(1)America Star
			 labelThe term America Star label means a label
			 described in subsection (a) and established by the Secretary under subsection
			 (b)(1).
				(2)America Star
			 ProgramThe term America Star Program means the
			 voluntary labeling program established under this section.
				(3)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				
